       Case 1:17-cv-05429-KPF Document 583 Filed 10/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                           Plaintiff,
                                                      17 Civ. 5429 (KPF)
                    -v.-
                                                           ORDER
ABBY LEIGH, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      After careful consideration of the parties’ submissions (see Dkt. #540,

542-544, 555, 564-570, 576, 578, 581), and of the arguments raised at the

October 19, 2020 hearing, the Court declines to exercise ancillary jurisdiction

over any dispute between Plaintiff Robyn Abraham and her former counsel —

Marcia Wiss, her firm Wiss & Partners, and Colleen Kerwick — over an alleged

violation of a “peace clause” in the settlement agreement between the parties.

(See Dkt. #379). At the time Plaintiff and her former counsel entered into their

agreement, the parties did not ask the Court to retain jurisdiction over its

enforcement (see Dkt. #372, 379, 382), and the Court does not believe that it

should adjudicate a dispute that arose after the events at issue in this case and

that is unrelated to the underlying claims in this litigation. Therefore, to the

extent the parties seek to determine the validity vel non of the peace clause,

they must resolve this dispute in another court of competent jurisdiction.

      That said, the Court retains, and has a duty to exercise, its inherent

authority to supervise and control the proceedings before it. As explained in

prior opinions, Plaintiff’s relationship with her former counsel is irrelevant to
       Case 1:17-cv-05429-KPF Document 583 Filed 10/21/20 Page 2 of 3



any of the claims at issue in this litigation. See, e.g., Abraham v. Leigh, No. 17

Civ. 5429 (KPF), 2020 WL 5512718 (S.D.N.Y. Sept. 14, 2020), reconsideration

denied, No. 17 Civ. 5429 (KPF), 2020 WL 5836511 (S.D.N.Y. Oct. 1, 2020);

Abraham v. Leigh, No. 17 Civ. 5429 (KPF), 2020 WL 3833424 (S.D.N.Y. July 8,

2020), reconsideration denied, No. 17 Civ. 5429 (KPF), 2020 WL 5095655

(S.D.N.Y. Aug. 28, 2020). Given the number and the tenor of Plaintiff’s

submissions in recent months — in particular, their increasing attenuation

from the relevant issues in this case, the record, and the truth — the Court is

even more convinced that it must exercise this inherent power in order to

prevent Plaintiff from clogging the Court’s docket with sensitive, irrelevant, and

possibly false information about Plaintiff’s former counsel.

      From this point forward, Plaintiff shall not file any submission in this

case regarding Ms. Kerwick, Ms. Wiss, Wiss & Partners, and/or Plaintiff’s

relationship with them, absent leave of Court. Should Plaintiff violate this

Order, the Court will consider the arsenal of sanctions available to it, including

civil and criminal contempt, monetary sanctions, and default in the underlying

action. See Mitchell v. Lyons Prof’l Servs., Inc., 708 F.3d 463, 467 (2d Cir.

2013) (“Every district court ‘has the inherent power to supervise and control its

own proceedings and to sanction counsel or a litigant for ... disobeying the

court’s orders.’” (alteration in original) (quoting Mickle v. Morin, 297 F.3d 114,

125 (2d Cir. 2002)). Further, the Court categorically rejects Plaintiff’s

suggestion that her pending appeal to the United States Court of Appeals for

the Second Circuit requires her to place any additional information regarding

her issues with prior counsel on the docket of this case.
                                       2
         Case 1:17-cv-05429-KPF Document 583 Filed 10/21/20 Page 3 of 3



       The Clerk of Court is directed to terminate the motion at docket entry

543.

       SO ORDERED.

Dated:       October 21, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        3
